ALLREAD, J.
Epitomized Opinion
The Port Arthur Co.- owed the Texas Co. an alleged sum of $11,260.51 for gas consumed in the course of its business. The National Utilities Co. wrote to the Texas Co. informing them that the Port Arthur Co. was undergoing an improvement program, and Utilities Co. would pay if the Port Arthur Co. did not pay it. This contract of guaranty was signed by one, Berringer, the vice president and the questions as to the authority of Berringer arose in the Franklin Common Pleas. The Utilities Co. requested the court to charge the jury that clear and convincing proof was necessary to establish the fact of Berringner’s authority, but the trial court refused to do so holding that the preponderance of evidence would be sufficient. Verdict wás for the Texas, Co. for the full amount claimed. The Utilities' Co. prosecuted error and the Court of Appeals held:
1. That proof of Berringer’s authority to sign could be established by a preponderance of the evidence; clear and convincing proof is not necessary.
2. Consideration in the guaranty contract existed, it being the forbearance of the Texas Co. to bring suit against the Port Arthur Co.
3. The obligatory terms were sufficiently stated in the letter signed by Berringer to satisfy the statute of frauds as to certainty and definiteness.
If the Texas Co. remits $3,290.11 from the judgment it will. be, affirmed; otherwise the judgment will be reversed and cause remanded for new trial. . :